     Case 2:21-cv-01062-JTM-JVM Document 33 Filed 06/24/21 Page 1 of 1




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


IN THE MATTER OF FALCON                                  CIVIL ACTION
GLOBAL OFFSHORE II, AS OWNER,
SEACOR MARINE LLC AS
MANAGER/OPERATOR, AND SEACOR                             NO. 21-1062
LIFTBOATS LLC, AS ALLEGED
OWNER/OPERATOR OF THE SEACOR
POWER PETITIONING FOR EXONERATION
FROM OR LIMITATION OF LIABILITY                          SECTION: “H”

                                 ORDER
      On June 18, 2021, the Court approved a motion to create a leadership
structure in this matter and ordered that applications/nominations for the
positions of Co-Lead Liaison Counsel and Executive Committee be sent to
chambers by June 23, 2021. Having reviewed those applications/nominations;
      IT IS ORDERED that Paul Sterbcow and Hugh Lambert are appointed
as Co-Lead Liaison Counsel in this matter.
      IT IS FURTHER ORDERED that Kristi Post, Ian Taylor, Blake David,
Richard Martin, and Hunt Downer are appointed to the Executive Committee
in this matter.



                       New Orleans, Louisiana this 24th day of June, 2021.




                                   ____________________________________
                                   JANE TRICHE MILAZZO
                                   UNITED STATES DISTRICT JUDGE
